DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2022 has been considered by the examiner.

Status of Claims
Claims 1, 2, 11-21, 24-28 are pending in this application.  Claims 24-28 are newly added.  Claims 1, 2, 11-21, 24-28 are examined in this Office Action.

Grammar: in claim 24, line 2, the word “endothelial” should be the phrase  “endothelial cell.”

Status of Rejections
 1.	The rejection of claims 1, 2, 7, 8 under 35 U.S.C. 103 as being unpatentable over Ahlfors et al (US 2014/0038291) (Ahlfors) is withdrawn in view of the amendments to the claims. 

2.	The rejection of claims 5, 6, 9, 12, 13 under 35 U.S.C. 103 as being unpatentable over Ahlfors et al (US 2014/0038291) (Ahlfors) as applied to claims 1, 2, 7 and 8 above and further in view Woods et al (US 20130171110) (Woods) (cited in prior Office Action) is withdrawn in view of the amendments to the claims. 

3.	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7 above, and further in view of Lith et al (“Engineering biodegradable polyester elastomers with antioxidant properties to attenuate oxidative stress in tissue,” Biomaterials. 2014 September ; 35(28): 8113-8122) (Lith) is withdrawn in view of the cancellation of the claim. 

4.	The rejection of claims 11 and 18 under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, and 7 above, and further in view of Nijboer et al (“Targeting the p53 Pathway to Protect the Neonatal Ischemic Brain, Ann Neurol 2011; 70:255-264) (Nijboer) is withdrawn in view of the amendments to the claims. 

5.	The rejection of claims 14, 15, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7 above, and further in view of Wang et al (“Calpain inhibitor attenuates ER stress-induced apoptosis in injured spinal cord after bone mesenchymal stem cells transplantation,” Neurochemistry International 97: 15-25 (July 2016) (Wang) is withdrawn in view of the amendments to the claims. 

6.	The rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2,7 above, and further in view of Kettle et al (“Mechanism of inactivation of myeloperoxidase by 4-aminobenzoic acid hydrazide,” Biochem. J. (1997) 321, 503-508) (Kettle) is withdrawn in view of the amendments to the claims. 

7.	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7, 8 above, and further in view of Cipolleschi et al (“The Role of Hypoxia in the Maintenance of Hematopoietic Stem Cells,” Blood, Vol82, No 7 (October 1, 1993: pp 2031 -2037) (Cipolleschi) is withdrawn in view of the amendments to the claims. 

New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ahlfors (of record).
Ahlfors discloses dedifferentiation of human somatic cells [0028] such as endothelial cells [0095] into hematopoietic stem-like cells [0027], [0096].  Ahlfors discloses culturing the endothelial cells under conditions comprising addition of reprogramming factors for generation of hematopoietic stem-like cells (CD34+) [0095] (table A, page 13) (Table B). Because Ahlfors discloses the hematopoietic stem-like cells express CD34 [0095], the Ahlfors cells are considered to be the claimed “hematopoietic stem cells (HSC).”
Ahlfors discloses [120] culturing under conditions favoring growth of a desired cell type and/or favoring transformation towards a desired cell type (the claimed “producing hematopoietic stem cells and increasing proliferation of the HSC;” claim 1, preamble).  Ahlfors discloses [0120] the conditions supporting growth or transformation when referring to a desired cell type includes O2 tension and factors and compounds such as growth factors and cytokines.
Ahlfors discloses growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150] (the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC;” claim 1, part a). 
Ahlfors further discloses reprogramming factors for the desired cell type (the claimed hematopoietic stem cell) include culture in ascorbic acid (the claimed “antioxidant’) (the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC”).
Because Ahlfors discloses “reducing the available oxygen in a medium surrounding the endothelial cell” and “treating the endothelial cell with an antioxidant” Ahlfors discloses the claimed “inhibiting a cellular response pathway of an endothelial cell ;” claim 1, part b).
Ahlfors discloses the same method as claimed method and therefore culture in the presence of low oxygen and an anti-oxidant meet the claimed “inhibiting a cellular stress response pathway of the endothelial cell wherein an amount of hematopoietic stem cells (HSCs) produced is increased compared to an amount of HSCs that are produced in the absence of inhibiting the cellular stress response pathway of the endothelial cells.”
Applicant’s specification teaches [0008] a direct effect of elevated ROS levels are increased cellular stress and oxidative damage to DNA, proteins and lipids. Applicant’s specification discloses [0007]  treatment with an antioxidant inhibits a cellular stress response pathway [0007] (“One study showed that reducing the concentration of ROS in culture, such as by using an antioxidant NAC”).
 Applicant’s specification teaches [0040] “However, in certain embodiments, treatment of cells and cell medium containing ROS with different factors and/or conditions, may lead to increased functionality of the cells. In some embodiments, the method may include treating the cell medium with antioxidants, reducing the innate immune (inflammatory) response, cellular stress response pathway inhibition, and reduction in the concentration of oxygen, for example down to about 4%.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors (Ahlfors) (of record) in view of Cipolleschi (Cipolleschi) (of record).
Ahlfors discloses dedifferentiation of human somatic cells [0028] such as endothelial cells [0095] into hematopoietic stem-like cells [0027], [0096].  Ahlfors discloses culturing the endothelial cells under conditions comprising addition of reprogramming factors for generation of hematopoietic stem-like cells (CD34+) [0095] (table A, page 13) (Table B). Because Ahlfors discloses the hematopoietic stem-like cells express CD34 [0095], the Ahlfors cells are considered to be the claimed “hematopoietic stem cells (HSC).”
Ahlfors discloses [120] culturing under conditions favoring growth of a desired cell type and/or favoring transformation towards a desired cell type (the claimed “producing hematopoietic stem cells and increasing proliferation of the HSC;” claim 1, preamble).  Ahlfors discloses [0120] the conditions supporting growth or transformation when referring to a desired cell type includes O2 tension and factors and compounds such as growth factors and cytokines.
Ahlfors discloses growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150] (the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC;” claim 1, part a). 
Ahlfors further discloses reprogramming factors for the desired cell type (the claimed hematopoietic stem cell) include culture in ascorbic acid (the claimed “antioxidant’) (the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC”).
Because Ahlfors discloses “reducing the available oxygen in a medium surrounding the endothelial cell” and “treating the endothelial cell with an antioxidant” Ahlfors discloses the claimed “inhibiting a cellular response pathway of an endothelial cell ;” claim 1, part b).
Ahlfors differs from the claims in that the document fails to disclose oxygen in culture conditions of about 4%.  However, Cipolleschi cures the deficiency.
Cipolleschi discloses culture of hematopoietic stem cells at various oxygen concentrations ranging from 0% to 18% (air) (abstract). Cipolleschi discloses (page 2031, left column, second paragraph) the deeply hypoxic areas of bone marrow appear to be particularly suitable for the long-term maintenance of stem cells, (the claimed “hematopoietic stem cells”) whereas the better oxygenated areas would allow proliferation of more differentiated progenitors.
Cipolleschi discloses (page 2031, right column, second paragraph) that oxygen tension is a critical factor for bone marrow cell (BMC) expansion in vitro and that the different types of hematopoietic progenitors display a varying degree of sensitivity to hypoxia.  Cipolleschi discloses (page 2031, right column, second paragraph) the lower this sensitivity, the higher the hierarchical level of the progenitor, so that incubation in severe hypoxia leads to a substantial concentration of some types of progenitors within the population and selectively preserves progenitors of the highest hierarchical level.
Cipolleschi discloses the total number of cells increased in direct proportion to increasing oxygen concentration (see, figure 1).  Cipolleschi discloses culture at 4% oxygen (figure 1) (the claimed “about 4%;” claim 21) and that no cell increase was seen at 3% oxygen and that cell loss occurred at lower concentrations (page 2032, right column, Results) (the claimed “inhibiting a cellular stress response pathway of an endothelial cell;” claim 1, part b). 
Cipolleschi discloses that culture in low oxygen conditions slowed down cell proliferation (page 2035, bridging paragraph) (the claimed “culturing said cells under conditions that lead to said transition of said cell;” claim 1, part a).
It would have been obvious to one of ordinary skill to modify the Ahlfors method of inhibiting a cellular stress response pathway by culturing the endothelial cells under conditions having reduced oxygen availability around 4% as taught by Cipolleschi in view of the teachings of Cipolleschi that desired types of progenitor cells can be obtained and the transition of the cells to another cell type can be controlled and the teachings of Ahlfors disclosing growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150] (the claimed “wherein an amount of hematopoietic stem cells products is increased compared to an amount of HSCs that are produced in the absence of inhibiting the cellular stress response pathway of the endothelial cell;” claim 1, part b last part).
One of ordinary skill would have had a reasonable expectation of success in inhibiting a cellular stress response pathway in view of the teachings of Cipolleschi, disclosing that culture in low oxygen conditions slowed down cell proliferation and differentiation. 
One of ordinary skill would have been motivated to culture endothelial cell in 4% oxygen environment in view of the teachings of Cipolleschi that culture in low oxygen resulted in preservation of progenitors at the highest hierarchical level (the claimed hematopoietic stem cell) and that desired types of progenitor cells can be obtained and the transition of the cells to another cell type can be controlled and the

2.	Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors and Cipolleschi as applied to claims 1 and 21 above and further in view of Nijboer (of record). The teachings of Ahlfors and Cipolleschi (collectively “Ahlfors”)  above are incorporated herein in their entirety.
Ahlfors differs from the claims in that the documents fail to disclose inhibiting the cellular stress response pathway by inhibiting mitochondrial p53 mediated apoptosis. However, Nijboer cures the deficiency.
Nijboer discloses Pifithrin-u (claim 18) and that it is an inhibitor of mitochondria p53 association (Abstract) (the claimed “mitochondrial p53 mediated apoptosis;” claim 11).   Nijboer discloses that PFT-u treatment was associated with strong inhibition of apoptotic pathways and reduced oxidative stress (Abstract).  
It would have been obvious to one of ordinary skill to modify the method of inhibiting a cellular stress of Ahlfors by including (Pifithrin-u, claim 18) an inhibitor of mitochondrial p53 mediated apoptosis (claim 11) in the culture media as suggested by Nijboer in order to prevent cell death and inhibit a cellular stress response so as to ultimately facilitate transition of a cell (the claimed endothelial cells) into another cell type (the claimed “hematopoietic stem cell”) (the claimed “wherein an amount of hematopoietic stem cells produced is increased compared to the amount of HSCs that are produced in the absence of inhibiting the cellular stress response pathway of the endothelial cell”). 
One of ordinary skill would have had a reasonable expectation of success of modifying the Ahlfors method of inhibiting a cellular stress response pathway by adding Pifithrin-u as suggested by Nijboer in view of the teachings of Nijboer that inhibition of p53 resulted in cellular protection and prevented/reduced apoptosis.
One or ordinary skill would have been motivated to include Pifithrin-u in the culture media in order to decrease or prevent the apoptosis of hematopoetic stem cells, thereby increasing the amount of HSCs produced.

3.	Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors and Cipolleschi as applied to claims 1 and 21 above and further in view Woods (of record). The teachings of Ahlfors and Cipolleschi (collectively “Ahlfors”) above are incorporated herein in their entirety.

Ahlfors differs from the claims in that the documents fail to disclose the method of inhibiting the  cellular stress response pathway comprises inhibiting p38 mediated senescence.  However, Woods cures the deficiency.  
Woods discloses culturing the cells undergoing transition to another cell type and that the media can comprise [0011] a p38 MAPK inhibitor (the claimed “inhibiting the cellular stress response pathway comprises inhibiting p38 mediated senescence;” claim 12) which is preferably LY2228820 [0011] (claim 13).  Woods discloses [0074] that LY2228820 reduces cellular damage and stress and results in an increase of the most primitive fraction of blood cells and is included in the differentiation medium at a concentration 1 to about 10,000 nM, a range encompassing the claimed range of 20 to 500 nM (claim 13).  Woods discloses that the methods ensure the cell is exposed to a differentiation medium for a time and under conditions sufficient to generate a hematopoietic stem cell [0012].
It would have been obvious to one of ordinary skill to modify the Ahlfors method by treating the endothelial cells with a p38 senescence inhibitor as suggested by Woods in view of the teachings of Woods that the methods are sufficient to generate hematopoietic stem cells [0012].
One of ordinary skill would have had a reasonable expectation of success in treating the endothelial cells with a p38 senescence inhibitor and inhibiting a cellular stress response as suggested by Woods in view of the teachings of Woods that the method ensures the cell is exposed to a differentiation medium for a time and under conditions sufficient to generate a hematopoietic stem cell [0012]. 
One of ordinary skill would have been motivated to treat the endothelial cells with a p38 senescence inhibitor in order to decrease or prevent damage to both the endothelial cells and the hematopoietic stem cells in view of the teachings of Woods that the ability to generate hematopoietic stem cells from a patient would enable generation of an unlimited supply of transplantable cells for therapeutic purposes [0006].

4.	Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors and Cipolleschi as applied to claims 1 and 21 above, and further in view of Wang et al (“Calpain inhibitor attenuates ER stress-induced apoptosis in injured spinal cord after bone mesenchymal stem cells transplantation,” Neurochemistry International 97: 15-25 (July 2016) (Wang). The teachings of Ahlfors and Cipolleschi (collectively “Ahlfors”)  above are incorporated herein in their entirety.

Ahlfors differs from the claims in that the documents fail to disclose addition of a calpain inhibitor. However, Wang cures the deficiency.
Wang discloses a calpain inhibitor (MDL 28170, claim 20) and that MDL28170 rescues bone marrow stem cells by inhibiting the ER stress induced apoptosis (highlights) (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting endoplasmic reticulum stress;” claim 14); (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated stress” (claim 15); (the claimed “ wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated apoptosis of the cell;” claim 19).
Regarding claim 20, Wang discloses utilization of 10 uM calpain (page 16, right column, fifth paragraph), a value falling within the claimed range of about 0.5 -25uM.
It would have been obvious to one of ordinary skill to modify the Ahlfors method of inhibiting the cellular stress response of Ahlfors by inclusion of a calpain inhibitor in the culture media as suggested by Wang in order to inhibit the endoplasmic reticulum stress and inhibit apoptosis of stem cells as taught by Wang.
One of ordinary skill would have had a reasonable expectation of success in inhibiting the cellular stress response  in view of the teachings of Wang, disclosing that MDL 28170 enhanced the survival of bone marrow stem cells (page 17, results).
One of ordinary skill would have been motivated to inhibit cellular stress in order to inhibit apoptosis of hematopoietic stem cells thereby increasing the number of HSCs as compared to an amount of HSCs that are produced in the absence of inhibiting the cellular stress response pathway.

5.	Claims 2, 16, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors and Cipolleschi as applied to claims 1 and 21 above and further in view of Kettle (of record). The teachings of Ahlfors and Cipolleschi (collectively “Ahlfors”)  above are incorporated herein in their entirety.
 
From above, Ahlfors further discloses (table B) reprogramming factors for the desired cell type (the claimed hematopoietic stem cell) include culture in ascorbic acid (the claimed “antioxidant;” claim 27).
Cipolleschi discloses culture at 4% oxygen (figure 1) (the claimed “about 4%;” claim 27). 

Ahlfors differs from the claims in that the document fails to disclose inhibiting the innate immune response by inhibiting myeloperoxidase production with a myelo- peroxidase inhibitor. However, Kettle cures the deficiency. 
Kettle discloses neutrophils generate a powerful oxidant (hypochlorous acid) which contributed to oxidative damage (Abstract). Kettle discloses 4-ABAH (claim 17) is an inhibitor of myeloperoxidase (Abstract) (the claimed “wherein inhibiting the innate immune response comprises inhibiting myeloperoxidase production with a myeloperoxidase inhibitor;” claim 16).  It would have been obvious to one of ordinary skill that inhibiting oxidative damage to HSC would facilitate survival of HSCs (the claimed “wherein an amount of hematopoietic stem cells (HSCs) produced is increased compared to an amount of HSCs that are produced in the absence of inhibiting the innate immune response of the human endothelial cell; claim 2, part b).
Regarding the claimed concentration of 100 uM (claim 17), Kettle discloses utilization of 50 uM 4-ABAH (Results). 
It would have been obvious to one of ordinary skill to utilize that amount of 4-ABAH which inhibited myeloperoxidase activity in a particular culture system in order to facilitate survival of HSCs thereby increasing the number of HSCs. The choice of the amount to use is considered to be within the purview of one of ordinary skill in the art and would be dependent upon the cell type and culture conditions, lacking evidence to the contrary.
It would have been obvious to one of ordinary skill to modify the Ahlfors method of producing HSC and increasing proliferation thereof by including a myeloperoxidase production induction (4-ABAH) inhibitor in the culture medium as taught by Kettle in order to increase proliferation of the HSCs compared to an amount of HSCs that are produced in the absence of inhibiting the innate immune response of the human endothelial cell. 
One of ordinary skill would have had a reasonable expectation of success in inhibiting an innate immune response in view of the teachings of Kettle that 4-ABAH irreversibly inactivated myeloperoxidase, a cause of (innate) cellular stress as taught by Kettle.
One of ordinary skill would have been motivated to include an inhibitor of myeloperoxidase in the culture media in order to decrease or prevent oxidative damage to hematopoetic stem cells, thereby increasing their numbers.

6.	Claims 24, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors and Cipolleschi (collectively “Ahlfors”) as applied to claims 1 and 21 above and further in view of Woods (of record). The teachings of Ahlfors and Cipolleschi (collectively “Ahlfors”)  above are incorporated herein in their entirety.
From above, Ahlfors discloses dedifferentiation of human somatic cells [0028] such as endothelial cells [0095] into hematopoietic stem-like cells [0027], [0096].  Ahlfors discloses culturing the endothelial cells under conditions comprising addition of reprogramming factors for generation of hematopoietic stem-like cells (CD34+) [0095] (table A, page 13) (Table B) (the claimed “(a) culturing said an endothelial cell under conditions that lead to said a transition of said endothelial cell into an HSC;” claim 24, part 2).
Because Ahlfors discloses the hematopoietic stem-like cells express CD34 [0095] , the Ahlfors cells are considered to be the claimed “hematopoietic stem cells (HSC).”
Ahlfors discloses [120] culturing under conditions favoring growth of a desired cell type and/or favoring transformation towards a desired cell type. Ahlfors discloses [0120] the conditions supporting growth or transformation when referring to a desired cell type includes O2 tension and factors and compounds such as growth factors and cytokines.
Ahlfors discloses [0150] growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150] which can be 2-5% O2 (the claimed “while activating a cellular pathway in the endothelial cell that reduces the concentration of intracellular reactive oxygen species;” claim 24, part b2).  
Ahlfors discloses the proper low oxygen in the culture system to about 2%-5%. The range of 2%-5% O2 encompasses the claimed range of “about 4%” (claim 28).  Cipolleschi discloses culture at 4% oxygen (figure 1) (the claimed “about 4%;” claim 28). 
Ahlfors discloses [0115] at the end of the transformation period of the starting cell to the desired cell type, the number of transformed desired cells is substantially equivalent or even higher than an amount of cells of a first type provided at the beginning.
Ahlfors differs from the claims in that the documents fail to disclose increasing the number of HSC cells produced when grown in the presence of a pathway which reduces the concentration of reactive oxygen species.  However, Woods cures the deficiency. 
Wood discloses [0075] simple culture differentiation of pluripotent cells results in many double strand (DS) DNA breaks.  
Woods discloses [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species or other sources of damage (radiation, chemical, etc.) in pluripotent differentiation will increase hematopoietic cell number (the claimed “method of producing an HSC and increasing proliferation of the HSC;” claim 24, preamble).  Wood discloses [0075] a preferred antioxidant is ascorbic acid (the claimed “antioxidant;” claim 28). 
Woods discloses differentiation medium comprising components such as cAMP activating agents which protect against stress from reactive oxygen species (ROS) [0075] (the claimed “reduces the concentration of intracellular reactive species;” claim 24), and which are utilized for culturing cells during transition of one cell type to another. 
Regarding claims 25 and 26, Woods discloses [0081] the medium can comprise a cAMP signaling activator (claim 25) such as forskolin (claim 26) (the claimed “wherein activating a cellular pathway that reduces the concentration of intracellular reactive oxygen species comprises treating the cells with a cAMP signaling activator;” (claim 25).
It would have been obvious to one of ordinary skill to modify the method of Ahlfors by culturing endothelial cells into HSCs in low oxygen and an antioxidant as suggested by Woods in view of the teachings of Woods that [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species in pluripotent differentiation will increase hematopoietic cell number.
One of ordinary skill would have had a reasonable expectation of success in producing and increasing HSCs by culturing the cells under conditions which reduce the concentration of reactive oxygen species in view of the teachings of Woods that [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species in pluripotent differentiation will increase hematopoietic cell number.
 One of ordinary skill would have been motivated to increase the proliferation of HSCs in view of the teachings of Woods that [0005] it is difficult to produce enough hematopoietic stem cells, hematopoietic progenitor cells, and hematopoietic cells for research and laboratory use.

Response to Arguments
Applicant arguments, filed 09/28/2022, have been considered but not found persuasive.

1.	Applicant argues (page 2, second full paragraph)
Ahlfors merely teaches that, during transition of a first cell, such as an endothelial cell to a second cell, such as a hematopoietic stem cell, conditions favoring growth of a desired cell type and/or favoring transformation towards a desired cell type include O2 tension (paragraph [0120]) and Ahlfors discloses growing cells in the proper low oxygen environment (see paragraph [0150]). The Patent Office makes a leap of logic by asserting that it would therefore be obvious to achieve proper O2 tension and/or a proper low oxygen environment by inhibiting a cellular stress response pathway of the endothelial cell, such as by the methods disclosed by Nijboer or Wang. That assertion is unfounded. Ahlfors provides no basis at all to conclude that increased transition of an endothelial cell into a hematopoietic stem cell (HSC) could be achieved by specifically inhibiting a cellular stress response pathway of the endothelial cell. The person having ordinary skill in the art would not have turned to the teachings of Nijboer and Wang to address alternative ways of achieving an appropriate O» tension or a low oxygen environment. Accordingly, the subject matter of claim 1 and dependent claims 1-15 and 18-20 is not prima facie obvious over the combinations of Ahlfors et al. with either Nijboer or Wang.
	 
In reply and contrary to the arguments, Applicant’s arguments are not commensurate with the scope of the claims.  No claim claims “an increased” transition of an endothelial cell into a hematopoietic stem cell (HSC).  Claim 1 is rejected over Ahlfors.  Ahlfors discloses both the growth in proper low oxygen environment [0120], [0150] and growth in an antioxidant, ascorbic acid (table B).  And, Cipolleschi discloses culture at 4% oxygen (figure 1), the appropriate O2 tension and low oxygen environment. 
Nijboer is cited for disclosing Pifithrin-u and that it is an inhibitor of mitochondria p53 association (Abstract) (the claimed “mitochondrial p53 mediated apoptosis”). Nijboer discloses that PFT-u treatment was associated with strong inhibition of apoptotic pathways and reduced oxidative stress (Abstract).
One or ordinary skill would have been motivated to include Pifithrin-u in the culture media in order to decrease or prevent the apoptosis of hematopoetic stem cells as suggested by Nijboer.  One of ordinary skill would have the reasonable expectation that the population will increase if cell death is inhibited (the claimed “in order to increase proliferation of the HSC”).
Wang is cite for disclosing a calpain inhibitor (MDL 28170) and that MDL28170 rescues bone marrow stem cells by inhibiting the ER stress induced apoptosis (highlights) (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting endoplasmic reticulum stress); (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated stress”); and the claimed “ wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated apoptosis of the cell”). One of ordinary skill would have the reasonable expectation that the population will increase if cell death (apoptosis)  is inhibited (the claimed “in order to increase proliferation of the HSC”).

2.	Applicant argues (page2, bottom paragraph)
The Patent Office makes a leap of logic by asserting that it would be obvious to achieve proper O2 tension and/or a proper low oxygen environment by inhibiting an innate immune response of a human endothelial cell, such as by the methods disclosed Kettle et al. That assertion is unfounded.  Ahlfors provides no basis at all to conclude that increased transition of an endothelial cell into a hematopoietic stem cell (HSC) could be achieved by specifically inhibiting an innate immune response of the human endothelial cell. The person having ordinary skill in the art would not have turned to the teachings of Kettle et al. to address alternative ways of achieving an appropriate O2 tension or a low oxygen environment. Accordingly, the subject matter of claim 2 and dependent claims 16 and 17 is not prima facie obvious over the combination of Ahlfors et al. and Kettle et al.

In reply and contrary to the arguments,  Applicants are not arguing the rejection as written.  The amendments to the claims have necessitated the new grounds of rejection.  Cipolleschi (4% oxygen) and Ahlfors (the proper low oxygen environment [0150] which can be 2-5% O2) are cited for disclosing proper O2 tension and a proper low oxygen environment. 
Cipolleschi, nor Kettle, is cited for disclosing the total number of cells increased in direct proportion to increasing oxygen concentration (see, figure 1).  Cipolleschi discloses culture at 4% oxygen (figure 1) (the claimed “about 4%) and that no cell increase was seen at 3% oxygen and that cell loss occurred at lower concentrations (page 2032, right column, Results) (the claimed “inhibiting a cellular stress response pathway of an endothelial cell”).
Cipolleschi discloses that culture in low oxygen conditions slowed down cell proliferation and differentiation (page 2035, bridging paragraph) there by disclosing the claimed “culturing said cells under conditions that lead to said transition of said cell.”
Kettle is cited for disclosing neutrophils generate a powerful oxidant (hypochlorous acid) which contributed to oxidative damage (Abstract). Kettle discloses 4-ABAH is an inhibitor of myeloperoxidase (Abstract) (the claimed “wherein inhibiting the innate immune response comprises inhibiting myeloperoxidase production with a myeloperoxidase inhibitor”).  

3.	Applicant argue (page 3, middle paragraph0
New Claim 24: A step of activating a cellular pathway in an endothelial to reduce the concentration of intracellular reactive oxygen species

The Patent Office makes a leap of logic by asserting that it would be obvious to achieve proper O2 tension and/or a proper low oxygen environment by activating a cellular pathway in the endothelial that reduces the concentration of intracellular reactive oxygen species, such as by the methods disclosed by Woods et al. That assertion is unfounded. Ahlfors provides no basis at all to conclude that increased transition of an endothelial cell into a hematopoietic stem cell (HSC) could be achieved by specifically activating a cellular pathway in the endothelial that reduces the concentration of intracellular reactive oxygen species. The person having ordinary skill in the art would not have turned to the teachings of Woods et al. to address alternative ways of achieving an appropriate O2 tension or a low oxygen environment. Accordingly, the subject matter of claim 24 and dependent claims 25 and 26 is not prima facie obvious over the combination of Ahlfors et al. and Kettle et al. 

In reply and contrary to the arguments, claim 24 is a newly added claim and newly rejected, above. 
 Woods discloses [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species or other sources of damage (radiation, chemical, etc.) in pluripotent differentiation will increase hematopoietic cell number (the claimed “method of producing an HSC and increasing proliferation of the HSC”).  Wood discloses [0075] a preferred antioxidant is ascorbic acid (the claimed “antioxidant”).
Woods discloses differentiation medium comprising components such as cAMP activating agents which protect against stress from reactive oxygen species (ROS) [0075] (the claimed “reduces the concentration of intracellular reactive species”), and which are utilized for culturing cells during transition of one cell type to another. 
Ahlfors is cited for disclosing proper O2 tension and a proper low oxygen environment (the proper low oxygen environment [0150] which can be 2-5% O2).
It would have been obvious to one of ordinary skill to modify the method of Ahlfors by culturing endothelial cells into HSCs in low oxygen and an antioxidant as suggested by Woods in view of the teachings of Woods that [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species in pluripotent differentiation will increase hematopoietic cell number.
One of ordinary skill would have had a reasonable expectation of success in producing and increasing HSCs by culturing the cells under conditions which reduce the concentration of reactive oxygen species in view of the teachings of Woods that [0075] inhibiting DNA damage of the DNA damage response resulting from reactive oxygen species in pluripotent differentiation will increase hematopoietic cell number.
 One of ordinary skill would have been motivated to increase the proliferation of HSCs in view of the teachings of Woods that [0005] that it is difficult to produce enough hematopoietic stem cells, hematopoietic progenitor cells, and hematopoietic cells for research and laboratory use.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632